Exhibit 10.2

--------------------------------------------------------------------------------

 

SUNOCO, INC.

 

DEFERRED COMPENSATION PLAN

 

(Amended effective January 1, 2005 and Restated effective July 1, 2005)

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE I

 

Definitions

 

1.1 95% Withdrawal - shall have the meaning set forth herein at Section 5.1.

 

1.2 Business Combination - shall have the meaning set forth herein at
Section 1.4(c).

 

1.3 Cash Unit - shall mean the entry in a Deferred Bonus Account of a credit
equal to One Dollar ($1.00).

 

1.4 Change in Control - shall mean the occurrence of any of the following
events:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section (a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by, controlling or under
common control with the Company, or (D) any acquisition by any entity pursuant
to a transaction that complies with Sections (c)(1), (c)(2) and (c)(3) of this
definition;

 

(b) Individuals who, as of September 6, 2001, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;

 

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each,

 

1



--------------------------------------------------------------------------------

a “Business Combination”), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board of
Directors providing for such Business Combination; or

 

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

1.5 Change in Control Election - shall have the meaning set forth herein at
Section 5.1.

 

1.6 Committee - shall mean the Compensation Committee of the Board of Directors
of Sunoco, Inc.

 

1.7 Company - shall mean Sunoco, Inc., a Pennsylvania corporation. The term
“Company” shall include any successor to Sunoco, Inc., any subsidiary or
affiliate which has adopted the Plan, or a corporation succeeding to the
business of Sunoco, Inc., or any subsidiary or affiliate by merger,
consolidation, liquidation or purchase of assets or stock or similar
transaction.

 

1.8 Deferred Bonus Account - shall mean, with respect to any Participant, the
total amount of the Company’s liability for payment of deferred compensation to
the Participant under this Plan, including any accumulated Interest Equivalents
and/or Dividend Equivalents.

 

2



--------------------------------------------------------------------------------

1.9 Dividend Equivalent - shall mean the entry in a Participant’s Deferred Bonus
Account of a dividend credit with respect to a Share Unit, each Dividend
Equivalent being equal to the dividend paid from time to time on a Share.

 

1.10 Exchange Act - shall mean the Securities Exchange Act of 1934, as amended.

 

1.11 Executive Resource Employee - shall mean any individual employed by the
Company who has been designated by the Company as a member of the Company’s
executive resources group. Generally such group shall include employees in
Grades 14-20 and all employees subject to Section 16 of the Exchange Act.

 

1.12 Incentive Plan - shall mean the Sunoco, Inc. Executive Incentive Plan. The
Incentive Plan provides that the Board of Directors may pay bonuses annually, as
additional compensation to such employees as the Board determines have
principally contributed to the profitability of the Company.

 

1.13 Incumbent Board - shall have the meaning set forth herein at
Section 1.4(b).

 

1.14 Interest Equivalent - shall mean the entry in a Participant’s Deferred
Bonus Account of an interest credit with respect to a Cash Unit, compounded on
the basis of the balance in the Participant’s Deferred Bonus Account, applying
the interest factor approved by the Committee each year for such purpose.

 

1.15 Non-Cash Bonus - shall have the meaning set forth herein at Section 4.1.

 

1.16 Outstanding Company Common Stock - shall have the meaning set forth herein
at Section 1.4(a).

 

1.17 Outstanding Company Voting Securities - shall have the meaning set forth
herein at Section 1.4(a).

 

1.18 Participant - shall mean any Executive Resource Employee who meets the
eligibility requirements of the Incentive Plan and who is participating in this
Plan.

 

1.19 Permanent and Total Disability - shall mean, with respect to any
Participant, that such Participant is eligible to receive benefits under the
applicable long-term disability plan of such Participant’s employer.

 

1.20 Person - shall have the meaning set forth herein at Section 1.4(a).

 

1.21 Plan - shall mean the Deferred Compensation Plan set forth herein and as it
may be amended from time to time.

 

1.22 Retirement - shall mean the date on which a Participant is retired in
accordance with the applicable retirement plan, program, or policy of such
Participant’s employer.

 

3



--------------------------------------------------------------------------------

1.23 Share - shall mean a share of the Company’s authorized voting Common Stock
($1.00 par value per share) and any share or shares of stock of the Company
hereafter issued or issuable in substitution or exchange for each such share,
except for the Company’s Series A Preference Stock.

 

1.24 Share Unit - shall mean the entry in a Participant’s Deferred Bonus Account
of a credit equal to one Share.

 

1.25 Subsidiaries - shall mean corporations in which the Company, directly or
indirectly owns fifty percent (50%) or more of the outstanding voting stock.

 

ARTICLE II

 

Background and Purpose of Plan

 

2.1 Purpose. The Company has established this Deferred Compensation Plan to
provide Executive Resource Employees who are participants in the Incentive Plan
with the option to irrevocably defer the receipt of all or a portion of the
bonus to which such participants would otherwise be entitled, subject to the
terms and conditions hereinafter set forth.

 

2.2 Creation of Deferred Bonus Account. Each of the following shall be credited
to a Deferred Bonus Account established by the Company for each Participant:

 

(a) any bonus amounts voluntarily deferred by the Participant pursuant to
Article III (Deferral of Bonuses by Participant) hereof; and/or

 

(b) any Non-Cash Bonus amounts deferred in the discretion of the Committee
pursuant to Article IV (Deferral of Bonuses by Committee) hereof.

 

Any bonus amounts voluntarily deferred by the Participant will be credited to a
Participant’s Deferred Bonus Account in the form of Cash Units or Share Units,
in the discretion of the Participant, as set forth in the Plan. The deferral of
any Non-Cash Bonus amounts caused by action of the Committee will be credited to
a Participant’s Deferred Bonus Account in the form of Cash Units or Share Units
as the Committee, in its sole discretion, may decide in accordance with the
Plan.

 

2.3 Cessation of Deferrals. Notwithstanding any other provision of the Plan, no
Executive Resource Employee may elect pursuant to Article III of the Plan to
defer any portion of his or her bonus paid after December 31, 2004 under the
Incentive Plan. Notwithstanding any other provision of the Plan, no deferrals
may be made by the Committee pursuant to Article IV of the Plan with respect to
any bonus paid under the Incentive Plan after December 31, 2004. It is intended
that all deferrals credited to Participants’ Deferred Bonus Accounts before
January 1, 2005 (including all Dividend

 

4



--------------------------------------------------------------------------------

Equivalents and Interest Equivalents credited with respect to such deferrals)
not be subject to IRC Section 409A, and no action shall be taken that would
constitute a material modification to a benefit or right under the Plan as
existing on October 3, 2004, as set forth under Proposed Regulation
1.409A-6(a)(4), or other applicable guidance issued under IRC Section 409A.

 

ARTICLE III

 

Deferral of Bonuses by Participant

 

3.1 Participant’s Election to Defer. A Participant voluntarily may elect to
defer, in the form of Cash Units or Share Units, all or a portion of his or her
bonus to be paid under the Incentive Plan before January 1, 2005 by filing a
written election with the Committee on forms prescribed by the Committee. Such
election must include the following:

 

(a) percentage of bonus to be deferred;

 

(b) the form of deferral, being either Cash Units, Share Units or a combination
of the two and the percentage allocations of such;

 

(c) a designation of beneficiary as set forth in Article VI (Designation of
Beneficiaries); and

 

(d) an irrevocable election of a method of payment as set forth in Section 3.10
hereof.

 

Any such voluntary election by the Participant shall apply only to bonuses for
the year specified in the election.

 

3.2 Amount of Deferral. The amount of bonus to be deferred in any year shall be
designated by the Participant as a percentage of such Participant’s bonus in
multiples of five percent (5%) but shall not be less than ten percent (10%).

 

3.3 Time of Election. A separate election to defer must be filed for each year
and must be received by the Company no later than forty-five (45) days before
the end of the year in which the bonus is earned. Any election by a Participant
with respect to a bonus in a given year will not preclude a different action
with respect to bonuses in subsequent years, consistent with the provisions of
this Article III with respect to the giving of notice of deferral election.

 

3.4 Crediting Share Units. Share Units shall be credited to a Participant’s
Deferred Bonus Account at the time the bonus otherwise would have been paid had
no election to defer been made. The number of Share Units to be credited to the
Deferred Bonus Account shall be determined by dividing the portion of bonus to
be deferred by the average closing price for Shares as published in the
consolidated trading tables of the Wall Street Journal (under the caption “New
York Stock Exchange Composite Transactions”) or any other publication selected
by the

 

5



--------------------------------------------------------------------------------

Committee for the ten (10) day period prior to the day on which the bonus
otherwise would have been paid. Any fractional Share Units shall also be
credited to a Participant’s Deferred Bonus Account. Share Units shall not
entitle any person to the rights of a shareholder.

 

3.5 Crediting Dividend Equivalents. For Share Units, the Company shall credit
the Participant’s Deferred Bonus Account with Dividend Equivalents being equal
to the dividends declared on the Company’s Shares. The crediting shall occur as
of the date on which said dividends are paid. The number of Share Units to be
credited to the Deferred Bonus Account shall be calculated by dividing the
Dividend Equivalents by the average closing price for Shares as published in the
consolidated trading tables of the Wall Street Journal (under the caption “New
York Stock Exchange Composite Transactions”) or any other publication selected
by the Committee for the period of ten (10) trading days prior to the day on
which the dividends are paid on the Company’s Shares. Any fractional Share Units
shall also be credited to a Participant’s Deferred Bonus Account.

 

3.6 Crediting Cash Units. Cash Units shall be credited to a Participant’s
Deferred Bonus Account at the time the bonus would otherwise have been paid had
no election to defer been made.

 

3.7 Crediting Interest Equivalents. For Cash Units credited to a Participant’s
Deferred Bonus Account, the Company shall credit such Participant’s Deferred
Bonus Account on a quarterly basis with an Interest Equivalent.

 

3.8 Share Unit Conversion. Immediately upon termination of the Participant’s
employment with the Company, and so prior to the commencement of any payout or
distribution of any amounts hereunder, the Participant may make a one-time
election to convert to Cash Units all or a portion of the balance of Share Units
in such Participant’s Deferred Bonus Account. Any Share Units so converted to
Cash Units as a result of this one-time conversion election shall be valued at
the average closing price for Shares as published in the consolidated trading
tables of the Wall Street Journal (under the caption “New York Stock Exchange
Composite Transactions”) or any other publication selected by the Committee for
the ten (10) day period immediately prior to such one-time conversion election.

 

3.9 Time of Payment. Except as provided in Article V (“Change in Control”)
hereof, all payments of a Participant’s Deferred Bonus Account shall be made at,
or shall commence on, the date selected by the Participant in accordance with
the terms of this Article III.

 

(a) Election of Benefit Commencement Date. The date of payment or distribution
must be irrevocably specified by the Participant in his or her written notice of
election. The Participant may elect to defer the receipt of all or a specified
portion of such Participant’s bonus to:

 

(1) the first day of any calendar year provided such date is at least six
(6) months after the end of the quarter in which the bonus is earned; or

 

6



--------------------------------------------------------------------------------

(2) the first day of the calendar year following the date of:

 

  (i) the Participant’s retirement;

 

  (ii) final determination that the Participant has a Permanent and Total
Disability;

 

  (iii) termination of the Participant’s employment with the Company;

 

  (iv) death of the Participant. Upon the death of a Participant prior to the
final payment of all amounts credited to his or her Deferred Bonus Account, the
balance of the Deferred Bonus Account shall be paid in accordance with Article
VI (“Designation of Beneficiaries”) hereof, commencing on the first day of the
calendar year following the year of death.

 

Notwithstanding the foregoing provisions of this Section 3.9, and except as
provided in Article V (“Change in Control”) hereof, in no event shall any
payment or distribution be made within six (6) months of the bonus being earned
or awarded. The benefit commencement date may not be later than the third
calendar year following the date of: (i) Participant’s retirement, or
(ii) termination of Participant’s employment.

 

(b) Acceleration of Benefit Commencement Date Prior to Payment. At any time
prior to the commencement of any payment or distribution of a Participant’s
Deferred Bonus Account, such Participant may request in writing to accelerate
the receipt of all or a specified portion of such deferred bonus amounts to the
first day of any calendar year; provided, however, that such date is at least
six (6) months after the end of the quarter in which the bonus is earned. Any
such acceleration will be subject to a penalty equal to a five percent
(5%) reduction in the balance of the Participant’s Deferred Bonus Account, which
shall be forfeited to the Company.

 

3.10 Method of Payment. A Participant in this portion of the Deferred
Compensation Plan shall have the option of:

 

(a) selecting a lump-sum payment;

 

(b) selecting a series of approximately equivalent annual installments (adjusted
as necessary to reflect Dividend Equivalents and/or Interest Equivalents accrued
during the installment payout period) in such number of installments as the
Participant shall specify (not exceeding twenty (20) installments); or

 

7



--------------------------------------------------------------------------------

(c) not selecting a method of payment at the time the Form for Deferred Payment
Election/Designation of Beneficiary is prepared. If the Participant does not
select a method of payment, he or she must, at least twelve (12) months prior to
the time the deferral amount is scheduled to be paid, notify the Company as to
the specific method of payment which will be either in a lump sum or in
approximately equivalent annual installments. Failure to provide appropriate
notification to the Company will result in a lump sum payment on the deferral
payment date.

 

Participant shall receive in cash all deferred compensation credited to such
Participant’s Deferred Bonus Account. Share Units credited to the Participant’s
Deferred Bonus Account shall be valued at the average closing price for Shares
as published in the consolidated trading tables of the Wall Street Journal
(under the caption “New York Stock Exchange Composite Transactions”) or any
other publication selected by the Committee for the ten (10) day period prior to
each new calendar year.

 

3.11 Subsequent Change in Method of Payment Election.

 

(a) Change in Method of Payment Prior to Commencement of Distribution or
Payment. With the approval of the Committee, and at any time not later than
twelve (12) months prior to the commencement of any payment or distribution of
the amounts credited to the Participant’s Deferred Bonus Account, a Participant
in this portion of the Plan may file a written request with regard to the method
of payment (i.e., a series of installments versus lump-sum payout), on a form
prescribed by the Committee, which will revoke all such earlier or prior
elections with regard to the method of payment (i.e., a series of installments
versus lump-sum payout), and such new choice as to method of payment will be
applied both to amounts previously credited to the Participant’s current
Deferred Bonus Account balance, as well as to amounts to be credited to such
Deferred Bonus Account balance prospectively. Any such new or subsequent
election that is made less than twelve (12) months prior to the commencement of
any payment or distribution of the amounts credited to the Participant’s
Deferred Bonus Account, will be null and void, and the Participant’s most recent
preceding timely election will be reinstated.

 

(b) Change in Method of Payment Following Commencement of Distribution or
Payment. After payment or distribution of amounts credited to the Participant’s
Deferred Bonus Account has commenced, the Participant may not change the period
of time for which such amounts are payable. However the Participant may convert
installment payments to a lump sum distribution subject to a penalty equal to a
five percent (5%) reduction in the balance of the Participant’s Deferred Bonus
Account, which shall be forfeited to the Company.

 

8



--------------------------------------------------------------------------------

3.12 Hardship Distribution. Participant may request a modification in the
payment terms hereunder only in the event of severe financial hardship and only
to the extent reasonably necessary to eliminate the hardship. Such request shall
specify in detail the grounds for the requested modification and shall be
referred to the Committee. A qualifying severe financial hardship must be caused
by accident, illness, or event beyond the control of the Participant. The
decision of the Committee with respect to the requested modification shall be
solely at the discretion of the Committee and in accordance with its evaluation
of the exigencies of the situation. Such decision shall be binding on the
Company and Participant.

 

3.13 Distributions in 2005 under IRC Section 409A Transition Rules.

 

(a) Certain Participants Not Employed by the Company on January 1, 2005. In
accordance with the transition guidance set forth in Section 18(c) of IRS Notice
2005-1, the Deferred Bonus Account of a Participant who on January 1, 2005
(i) was not employed by the Company, and (ii) was employed by a subsidiary or
affiliate of the Company that has not adopted the Plan, shall be distributed to
the Participant on or before December 31, 2005, and such Participant shall cease
to participate in the Plan as of the date of such distribution.

 

(b) Revocation of Participant’s Election to Defer for Bonus Awarded under
Incentive Plan for Calendar Year 2004 and Paid in 2005. In accordance with the
transition guidance set forth in Section 20 of IRS Notice 2005-1, a Participant
who elected pursuant to Section 3.1 of the Plan to defer all or a portion of his
or her bonus awarded under the Incentive Plan with respect to calendar year 2004
and payable in 2005, may cancel such deferral election on or before December 31,
2005, in accordance with the provisions of Sections 20(a), (b) and (c) of IRS
Notice 2005-1, and in the form and manner prescribed by the Committee, and the
amount in the Participant’s Deferred Bonus Account attributable to the cancelled
deferral, including Dividend Equivalents and/or Interest Equivalents credited to
the Participant’s Deferred Bonus Account with respect to such cancelled
deferral, shall be distributed to the Participant on or before December 31,
2005.

 

(c) Crediting Interest Equivalents. For Cash Units distributed pursuant to this
Section 3.13 on a date other than the end of a calendar quarter, Interest
Equivalents shall be credited to such Participant’s Deferred Bonus Account on a
pro rata basis based on the number of calendar days the Cash Units were in the
Participant’s Deferred Bonus Account for such calendar quarter compared to the
total number of calendar days in such calendar quarter.

 

(d) Valuation of Share Units. Share Units credited to the Participant’s Deferred
Bonus Account shall be valued at the average closing price for Shares as
published in the consolidated

 

9



--------------------------------------------------------------------------------

trading tables of the Wall Street Journal (under the caption “New York Stock
Exchange Composite Transactions”) or any other publication selected by the
Committee for the period of ten (10) trading days prior to the distribution
pursuant to this Section 3.13.

 

ARTICLE IV

 

Deferral of Bonuses by Committee

 

4.1 Committee’s Election to Defer. Each year ending on or before December 31,
2004 in conjunction with the payment of any bonus to the Participant, the
Committee, in its sole discretion, may cause to be credited to a Participant’s
Deferred Bonus Account in the form of either Cash Units or Share Units, a
specified dollar amount representing all or a portion of such Participant’s
bonus for that year (the “Non-Cash Bonus”).

 

4.2 Crediting Share Units. Share Units shall be credited to a Participant’s
Deferred Bonus Account at the time the bonus would otherwise have been paid had
no Committee action to defer been taken. The number of Share Units credited to
the Participant’s Deferred Bonus Account shall be determined by dividing the
Non-Cash Bonus by the average closing price for Shares as published in the
consolidated trading tables of the Wall Street Journal (under the caption “New
York Stock Exchange Composite Transactions”) or any other publication selected
by the Committee for the ten (10) day period prior to the date such bonus
otherwise would have been paid had no Committee action been taken. Any
fractional Share Units shall also be credited to such Participant’s Deferred
Bonus Account. Share Units shall not entitle any person to the rights of a
stockholder.

 

4.3 Crediting Dividend Equivalents. The Company shall credit the Participant’s
Deferred Bonus Account with Dividend Equivalents being equal to the dividends
declared on the Company’s Shares. The crediting shall occur as of the date on
which said dividends are paid. The number of Share Units to be credited to the
Deferred Bonus Account shall be calculated by dividing the Dividend Equivalents
by the average closing price for Shares as published in the consolidated trading
tables of the Wall Street Journal (under the caption “New York Stock Exchange
Composite Transactions”) or any other publication selected by the Committee for
the period of ten (10) trading days prior to the day on which the dividends are
paid on the Company’s Shares. Any fractional Share Units shall also be credited
to a Participant’s Deferred Bonus Account.

 

4.4 Crediting Cash Units. Cash Units shall be credited to a Participant’s
Deferred Bonus Account at the time the bonus otherwise would have been paid had
no Committee action to defer been taken.

 

10



--------------------------------------------------------------------------------

4.5 Crediting Interest Equivalents. For Cash Units credited to a Participant’s
Deferred Bonus Account, the Company shall credit such Participant’s Deferred
Bonus Account on a quarterly basis with an Interest Equivalent.

 

4.6 Share Unit Conversion. Immediately upon termination of the Participant’s
employment with the Company, and so prior to the commencement of any payout or
distribution of any amounts hereunder, the Participant may make a one-time
election to convert to Cash Units all or a portion of the balance of Share Units
in such Participant’s Deferred Bonus Account. Any Share Units so converted to
Cash Units as a result of this one-time conversion election shall be valued at
the average closing price for Shares as published in the consolidated trading
tables of the Wall Street Journal (under the caption “New York Stock Exchange
Composite Transactions”) or any other publication selected by the Committee for
the ten (10) day period immediately prior to such one-time conversion election.

 

4.7 Time of Payment.

 

(a) Benefit Commencement Date Specified by Committee. The Committee will specify
in writing its election of the earliest date of payment or distribution, and
such election shall remain effective until revoked in writing by the Committee.
If the Committee elects a new date with regard to payment or distribution, such
election will apply only prospectively to any additional Share Units and/or Cash
Units to be credited to such Participant’s Deferred Bonus Account by Committee
action in accordance with this Article IV. If the Committee fails to designate a
time of payment, payment shall commence on the first day of the calendar year
following the termination of such Participant’s employment. Notwithstanding the
foregoing provisions of this Section 4.7, in no event, however, shall the
payment date be later than the third calendar year following the date of:
(i) Participant’s retirement, or (ii) termination of Participant’s employment.

 

(b) Acceleration of Benefit Commencement Date Prior to Payment. At any time
prior to the commencement of any payment or distribution of a Participant’s
Deferred Bonus Account, such Participant may request in writing to accelerate
the receipt of all or a specified portion of such deferred bonus amounts to the
first day of any calendar year; provided, however, that such date is at least
six (6) months after the end of the quarter in which the bonus is earned. Any
such acceleration will be subject to a penalty equal to a five percent
(5%) reduction in the balance of the Participant’s Deferred Bonus Account, which
shall be forfeited to the Company.

 

4.8 Method of Payment. The Participant must select a method of payment at least
twelve (12) months prior to the time the deferral amount is scheduled to be
paid, by notifying the Company as to whether the method of payment will be
either:

 

(a) a lump sum payment; or

 

11



--------------------------------------------------------------------------------

(b) a series of approximately equivalent annual installments (adjusted as
necessary to reflect Dividend Equivalents accrued during the installment payout
period), in such number of installments as the Participant shall specify (not
exceeding twenty (20) installments).

 

If no election is made, payment or distribution of any amounts deferred by
Committee action pursuant to this Article IV (together with the Dividend
Equivalents and/or Interest Equivalents, as the case may be, accrued thereon)
shall be made in a single lump sum on the earliest payment date permitted by the
Committee as provided under Section 4.7 hereof. Share Units credited to the
Participant’s Deferred Bonus Account shall be valued at the average closing
price for Shares as published in the consolidated trading tables of the Wall
Street Journal (under the caption “New York Stock Exchange Composite
Transactions”) or any other publication selected by the Committee for the ten
(10) day period prior to each new calendar year.

 

4.9 Subsequent Change in Method of Payment Election.

 

(a) Change in Method of Payment Prior to Commencement of Distribution or
Payment. With the approval of the Committee, and at any time not later than
twelve (12) months prior to the commencement of any payment or distribution of
the amounts credited to the Participant’s Deferred Bonus Account, a Participant
in this portion of the Plan may file a written request with regard to the method
of payment (i.e., a series of installments versus lump-sum payout), on a form
prescribed by the Committee, which will revoke all such earlier or prior
elections with regard to the method of payment (i.e., a series of installments
versus lump-sum payout), and such new choice as to method of payment will be
applied both to amounts previously credited to the Participant’s current
Deferred Bonus Account balance, as well as to amounts to be credited to such
Deferred Bonus Account balance prospectively. Any such new or subsequent
election that is made less than twelve (12) months prior to the commencement of
any payment or distribution of the amounts credited to the Participant’s
Deferred Bonus Account, will be null and void, and the Participant’s most recent
preceding timely election will be reinstated.

 

(b) Change in Method of Payment Following Commencement of Distribution or
Payment. After payment or distribution of amounts credited to the Participant’s
Deferred Bonus Account has commenced, the Participant may not change the period
of time for which such amounts are payable. However the Participant may convert
installment payments to a lump sum distribution subject to a penalty equal to a
five percent (5%) reduction in the balance of the Participant’s Deferred Bonus
Account, which shall be forfeited to the Company.

 

12



--------------------------------------------------------------------------------

ARTICLE V

 

Change in Control

 

5.1 Effect of Change in Control on Payment. Anything to the contrary in this
Plan notwithstanding, at any time a Participant may make an election (a “Change
in Control Election”) to receive, in a single lump sum payment, upon the
occurrence of a Change in Control, the balance of his or her Deferred Bonus
Account, as of the valuation date immediately preceding the Change in Control.
Any Change in Control Election or revocation of an existing Change in Control
Election shall be null and void if a Change in Control occurs within 12 months
after it is made, and the Participant’s most recent preceding Change in Control
Election, if timely made and not revoked at least 12 months before the Change in
Control, shall remain in force. Each such election or revocation shall be in
writing and in conformity with such rules as may be prescribed by the Committee.
If no Change in Control Election is in force upon the occurrence of a Change in
Control, from the date of such Change in Control and for twelve (12) months
thereafter, each Participant, whether or not he or she is still an employee of
the Company, shall have the right to withdraw, in a single lump-sum cash
payment, an amount equal to ninety-five percent (95%) of the balance of his or
her Deferred Bonus Account (a “95% Withdrawal”), as of the valuation date
immediately preceding the date of withdrawal; provided, however, that if this
option is exercised, such Participant will forfeit to the Company the remaining
five percent (5%) of the balance of each such account (as of the valuation date
immediately preceding the date of withdrawal) from which the funds are withdrawn
as a penalty. Payments pursuant to a 95% Withdrawal shall be made as soon as
practicable, but no later than thirty (30) days after the Participant notifies
the Committee in writing that he/she is exercising his/her right to undertake a
95% Withdrawal.

 

5.2 Amendment in Connection with Change in Control. On or after a Change in
Control, or before, but in connection with, a Change in Control, no action,
including by way of example and not of limitation, the amendment, suspension or
termination of the Plan, shall be taken which would adversely affect the rights
of any Participant or the operation of this Article V with respect to the
balance in the Participant’s Accounts immediately before such action.

 

5.3 Attorney’s Fees. The Company shall pay all legal fees and related expenses
incurred by a Participant in seeking to obtain or enforce any payment, benefit
or right such Participant may be entitled to under the plan after a Change in
Control. The Participant shall reimburse the Company for such fees and expenses
at such time as a court of competent jurisdiction, or another

 

13



--------------------------------------------------------------------------------

independent third party having similar authority, determines that the
Participant’s claim was frivolously brought without reasonable expectation of
success on the merits thereof.

 

ARTICLE VI

 

Designation of Beneficiaries

 

The Participant shall name a beneficiary to receive any payments due such
Participant at the time of death, with the right to change such beneficiary at
any time. In case of a failure of designation or the death of the designated
beneficiary without a designated successor, distribution shall be made to the
person or persons designated as beneficiary in the designation most recently
filed under the Sunoco, Inc. Capital Accumulation Plan, or if no such
designation has been made or the Participant is not participating in such plan,
the surviving spouse of a deceased Participant, or, if there is no surviving
spouse, the children of the Participant in equal shares (the share of any child
who predeceases the Participant to go in equal shares to the issue of such
deceased child), or if there is no surviving spouse, child, or issue of such
children, the estate of the Participant. No designation of beneficiaries shall
be valid unless in writing signed by the Participant, dated and filed with the
Company. Upon the Participant’s death, any balance in the Participant’s Deferred
Bonus Account is payable under the method elected by the Participant or in such
other manner as the Committee may determine in its sole discretion.

 

ARTICLE VII

 

Miscellaneous

 

7.1 Source of Payments. All payments of deferred bonuses shall be paid in cash
from the general funds of the Company and the Company shall be under no
obligation to segregate any assets in connection with the maintenance of the
Deferred Bonus Account, nor shall anything contained in this Plan nor any action
taken pursuant to the Plan create or be construed to create a trust of any kind,
or a fiduciary relationship between the Company and Participant. Title to the
beneficial ownership of any assets, whether cash or investments, which the
Company may designate to pay the amount credited to the Deferred Bonus Account
shall at all times remain in the Company and Participant shall not have any
property interest whatsoever in any specific assets of the Company.
Participant’s interest in the Deferred Bonus Account shall be limited to the
right to receive payments pursuant to the terms of this Plan and such rights to
receive shall be no greater than the right of any other unsecured general
creditor of the Company.

 

7.2 Nonalienation of Benefits. Participant shall not have the right to sell,
assign, transfer or otherwise convey or encumber in whole or in part the right
to receive any payment under this Plan except in accordance with Article VI
(Designation of Beneficiaries) hereof.

 

14



--------------------------------------------------------------------------------

7.3 Acceptance of Terms. The terms and conditions of this Plan shall be binding
upon the heirs, beneficiaries, and other successors in interest of Participant
to the same extent that said terms and conditions are binding upon the
Participant. This Plan shall not be construed in any way as an employment
contract requiring the Company or Participant to continue the employment
relation.

 

7.4 Administration of the Plan. The Plan shall be administered by the Committee
which may make such rules and regulations and establish such procedures for the
administration of this Plan as it deems appropriate. In the event of any dispute
or disagreements as to the interpretation of this Plan or of any rules,
regulation, or procedure or as to any questioned right or obligation arising
from or related to this Plan, the decision of the Committee shall be final and
binding upon all persons.

 

7.5 Adjustments for Changes in Capitalization. The number of Share Units in the
Participant’s Deferred Bonus Account shall be appropriately adjusted by the
Committee in the event of changes in the Company’s outstanding common stock by
reason of a stock dividend or distribution, recapitalization, merger,
consolidation, split-up, combination, exchange of shares or the like, and such
adjustments shall be conclusive.

 

7.6 Termination and Amendment. The Plan may be terminated at any time by the
Board of Directors of Sunoco, Inc., and may be amended at any time by the
Committee provided, however, that no such amendment or termination shall
adversely affect the rights of Participants or their beneficiaries with respect
to amounts credited to Deferred Bonus Accounts prior to such amendment or
termination, without the written consent of the Participant.

 

7.7 Notices. To be effective, all notices, requests and demands to or upon the
Company or the Participant, as the case may be, shall be in writing, by
facsimile, by overnight courier or by registered or certified mail, postage
prepaid and return receipt requested, and shall be deemed to have been duly
given or made upon:

 

(a) delivery by hand;

 

(b) one business day after being sent by overnight courier;

 

(c) four business days after being deposited in the United States mail, postage
prepaid; or

 

(d) in the case of transmission by facsimile, when confirmation of receipt is
obtained.

 

15



--------------------------------------------------------------------------------

Such communications shall be addressed and directed as listed below (or to such
other address or recipient for a party as may be hereafter notified by such
party hereunder), to the Company or the Participant, respectively:

 

If to the Company, to:

 

SUNOCO, INC.

Human Resources Department – 14th Floor

1735 Market Street STE LL

Philadelphia, PA 19103-7583

Attn: Compensation Department

FAX: (215) 246-8498

Confirm: (215) 246-8392

 

If to Participant, to:

 

The most recent address for Participant appearing in the books and records of
the Company.

 

7.8 Construction. The captions and headings used for the various Articles and
Sections of this Plan are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

7.9 Severability. In the case of any one or more of the provisions contained in
this Plan shall be invalid, illegal, or unenforceable in any respect the
remaining provisions shall be construed in order to effectuate the purposes
hereof and the validity, legality, and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

 

7.10 Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the Commonwealth of Pennsylvania.

 

ARTICLE VIII

 

Cessation of Deferrals of Bonuses under the Incentive Plan Effective January 1,
2005

 

Notwithstanding any other provision of the Plan, no Executive Resource Employee
may elect under Article III of the Plan to defer any portion of his or her bonus
paid after December 31, 2004 under the Incentive Plan and no deferrals may be
made by the Committee pursuant to Article IV of the Plan with respect to any
bonus paid under the Incentive Plan after December 31, 2004. It is intended that
all deferrals credited to Participants’ Deferred Bonus Accounts before
January 1, 2005 (including all Dividend Equivalents and Interest Equivalents
credited with respect to such deferrals) not be subject to IRC Section 409A, and
no action shall be taken that would constitute a material modification to a
benefit or right under the Plan as existing on October 3, 2004, as set forth
under Proposed Regulation 1.409A-6(a)(4), or such other guidance as may be
applicable under IRC Section 409A.

 

16